


Exhibit 10.24
Fiscal Year 2015 Annual Cash Incentive Plan of EVINE Live Inc.
Similar to prior years, our board of directors has adopted, through our
compensation committee, an annual cash incentive plan for fiscal year 2015 that
covers executive officers, officers and certain other key employees. The plan is
designed to encourage and reward this group for making decisions that improve
performance as measured by Adjusted EBITDA and individual performance measures.
The plan is designed to produce sustained shareholder value by establishing a
direct link between these measures and incentive compensation. This annual
incentive to the officers is administered by our compensation committee.
Targets are established annually for the company as a whole and are designed to
motivate continuous improvement to achieve payouts at or above target for the
fiscal year. The company's and an individual’s performance determines the
amount, if any, of awards earned by each plan participant, under the annual cash
incentive compensation plan. The awards are based on performance relative to the
established target and performance measures.
For fiscal 2015, a payout is achieved when a defined minimum level of Adjusted
EBITDA is reached. Executive officer's cash incentive opportunity is based 80% -
100% on Adjusted EBITDA performance and 0% - 20% on individual performance
measures. Officers and all other key employees' incentive opportunities are
based on achieving EBITDA performance and individual performance measures.
Actual incentive payments each year are scalable once the minimum Adjusted
EBITDA threshold has been achieved. This annual performance-based incentive
opportunity is established each year as a percentage of the employee's annual
base salary and is targeted at approximately the 50th percentile of our
previously determined competitive market with the opportunity to earn more for
above-target performance or less for below-target performance. For fiscal 2015,
each senior executive officer is eligible for a target cash incentive
opportunity equal to 60% to 100% of their respective base salary, while the
incentive opportunity for officers and all other key employees range from 10% to
40% of their respective salary. For a given year, a payout at 100 percent of
target annual incentive compensation is achieved when company performance
achieves the performance measures. Actual incentive payments for 2015 could
range from 50 to 200 percent of the targeted incentive opportunity based on
corporate performance and/or an individual’s performance.
The decision to make cash incentive payments is made annually by our
compensation committee. Payment amounts are determined by the compensation
committee and are made in cash in the first quarter of the following fiscal
year. A participant must be employed at the time of payment and have an adequate
performance rating in order to receive any pay out under the plan. The
compensation committee retains authority to adjust performance goals to exclude
the impact of charges, gains or other factors that the compensation committee
believes are not representative of the underlying financial or operational
performance of our company.




